DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 30, 2021:
Claims 1-8 and 10-12 are pending;
The 112 rejection has been withdrawn in light of the amendment
The 102 rejection has been withdrawn in light of the amendment;
The 103 rejection has been modified in light of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the strap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Notably, claim 4 recites “at least one strap” and for instances where plural straps are present, it is unclear which strap(s) the singular strap 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gail (DE 4301508A1) in view of Liu et al. (EP3270437A1; hereinafter, Liu).
Regarding claim 1, Gail discloses a carrying device comprising: a carrying frame (5, see figure); an energy store that is carried by the carrying frame (removable battery, page 2, paragraph 3); a transformer device that is carried by the carrying frame and that transforms an electric current drawn from the energy store (inverter, page 2, paragraph 5); and an electrical connection device, carried by the carrying frame, for connecting the carrying device to a consumer (connected via a separate socket 6 via a spiral spring cable 7, page 3, paragraph 3 or Page 2 paragraph 1).
Regarding claim 2, Gail discloses the carrying device as claimed in claim 1, as set forth above, wherein the energy store is fastened to the carrying frame in an exchangeable manner (removable battery, page 2, paragraph 3)
Regarding claim 4, Gail discloses the carrying device as claimed in claim 1, as set forth above, wherein the carrying device comprises a shoulder bag or backpack having at least one strap for wearing the carrying device over a shoulder of a user (4, back strap, page 3, paragraph 2, see figure).
Regarding claim 5, Gail discloses the carrying device as claimed in claim 4, as set forth above, wherein the strap is fastened to the carrying frame (carries on the body with a carrier belt 3, which may be provided with a back strap 4, a power supply unit independent of the mains 5, page 3, paragraph 2, see figure).
Regarding claim 7, Gail discloses the carrying device as claimed in claim 1, as set forth above, further comprising a waist strap connected to the carrying frame (carrier belt 3, page 3, paragraph 2, see figure).
Regarding claim 8, Gail discloses the carrying device as claimed in claim 7, as set forth above, wherein either the energy store or the transformer device is fastened to the waist strap and thus to the carrying frame (carrier belt 3, page 3, paragraph 2, see figure).
Gail does not disclose a carrying device further comprising a switching device that is carried by the carrying frame and that switches an electrical connection between the energy store and the transformer device (claim 1).
Liu further teaches in Fig. 12-II of providing a switch directly between a battery pack and DC/AC inverter (transformer device – transforming DC from the battery into AC through the inverter) to control the connection between the battery pack 27-II and transformer device 81-II via a controllable switch 87-II.  In FIG. 13-II , the bypass controller 85-II enables the circuit transmission path to bypass the inverter. The switches 27 at two ends of the inverter are opened, and the switch 87-II between the battery pack and the AC device connection terminal is closed, so as to directly provide electrical energy at the battery pack 27-II to the AC device 23-II (see paras. [0595]-[0596]).
Even if rated voltage values match each other, the conduction of a DC power to the AC device 23-II still has a particular risk. The reason of this is mainly that some electric elements inside some AC devices 23-II cannot work normally at a DC power. A burnout may occur or an AC device may not work. For example, if the AC device 23-II includes an inductive motor or another inductive element, when a DC power is conducted, the inductive motor may burn out. If the AC device 23-II includes a speed adjustment apparatus or a speed stabilization apparatus, when a DC power is conducted, the AC device 23-II may not work. Moreover, because the AC power output by the AC device connection terminal is restricted by the maximum power of the inverter 81-II, even if when an AC power is output, the AC device connection terminal is not suitable for supplying power to some high-power AC devices. To resolve one or more of these problems, as shown in FIG. 12-II and FIG. 13-II, the electrical energy transmission apparatus 1-II further includes an output selection module 80-II. The output selection module 80-II selects a working energy output manner of the AC device connection terminal according to a characteristic of the AC device 23-II connected to the AC device connection terminal. For example, the output selection module 80-II detects whether the AC device 23-II on the AC device connection terminal is suitable for being driven by a DC power to work. For example, if yes, the AC device connection terminal outputs a DC power. Otherwise, the AC device connection terminal does not to output a DC power. For another example, the output selection module 80-II detects whether the AC device on the AC device connection terminal is a device whose power is less than a specific value. If yes, the AC device connection terminal outputs a low-power AC power. Otherwise, the AC device connection terminal does not output an AC power. Refer to the following description for details (para. [0591]).
After the working parameter of the AC device is obtained via the test energy, the output selection module determines whether the working parameter meets a preset condition, so as to correspondingly select a working energy output mode. For example, if the working parameter meets a turn-off condition, the output selection module selects not to output working energy. If the working parameter meets a DC output condition, the output selection module selects to output DC working energy. If the working parameter meets an AC output condition, the output selection module selects to output AC working energy (para. [0593]).
Liu essentially recognized that it was known in the art at the time of the instant invention to provide a power system including both a battery pack and transformer device and further to regulate power output from the system by including a switch between the battery pack and transformer device to provide DC or AC power from the power system to a desired load as needed.
It would have been obvious for a person having ordinary skill in the art before the time of the invention to modify the carrying device for a battery described by Gail by utilizing the switching device between the energy store and transformer device described by Liu since the switching device described by Liu has a desirable energy saving effect and would have provided a design for controlling and selecting the power output from the power supply system as desired depending on the load.
Regarding claim 10, modified Gail discloses the carrying device as set forth above. 
Modified Gail does not disclose a carrying device further comprising a detection device that is provided on the connection device and that detects whether a consumer is connected to the connection device; and wherein the detection device is coupled to the switching device such that the switching device is only closable when a consumer is connected to the connection device is detected.
Liu teaches of a carrying device for a battery ([0008-0009]) comprising a detection device (trigger mechanism, [0824]) that is provided on the connection device (“a trigger mechanism is arranged on the AC output interface 11 -III”, [0824]) and that detects whether a consumer is connected to the connection device (“When an AC plug of the AC electrical device 300-111 is inserted into the AC output interface 11-111, the trigger mechanism is triggered”, [0824]); and wherein the detection device (trigger mechanism, [0824]) is coupled to the switching device (“The trigger mechanism is connected to the start switch”, [0825]) such that the switching device is only closable when a consumer is connected to the connection device is detected (“When the AC plug is inserted, the preset position is touched and triggered by the AC plug, to enable the start switch linked to the trigger switch to be turned on”, [0825]).
Liu further teaches the trigger mechanism and the start switch are disposed in a linked manner, so that at the same time when the power supply system brings a desirable energy saving effect, operation convenience is provided to the user.
Liu teaches that the main body further includes a monitoring apparatus. The monitoring apparatus monitors a signal at the electrical energy output interface. The conversion circuit adjusts the output voltage of the electrical energy output interface according to a signal detected by the monitoring apparatus (para. [0026]).   The present invention further provides another electrical energy transmission apparatus. The electrical energy transmission apparatus includes: a main body; an input component, disposed on the main body, and connected to multiple cells; an output component, disposed on the main body, and including a DC device interface, where the DC device interface includes a positive terminal, a negative terminal, and a recognition terminal, and the recognition terminal detects a type of an electrical device connected to the output component; and an adapter component, disposed on the main body, and transferring electrical energy from the input component to the output component, where the adapter component receives a signal of the recognition terminal and outputs corresponding electrical energy to the positive terminal and the negative terminal (para. [0033]).   The present invention further provides another electrical energy transmission method for an electrical energy transmission apparatus, including the following steps: S 1. connecting a DC power supply for DC electrical energy; S2. detecting a parameter of a connected AC device; S3. determining whether the parameter meets an AC power output condition; and S4. if a determining result in step S3 is yes, transmitting AC electrical energy to the AC device (para. [0134]).  The output selection module 80-II selects a working energy output manner of the AC device connection terminal according to a characteristic of the AC device 23-II connected to the AC device connection terminal. For example, the output selection module 80-II detects whether the AC device 23-II on the AC device connection terminal is suitable for being driven by a DC power to work. For example, if yes, the AC device connection terminal outputs a DC power. Otherwise, the AC device connection terminal does not to output a DC power. For another example, the output selection module 80-II detects whether the AC device on the AC device connection terminal is a device whose power is less than a specific value. If yes, the AC device connection terminal outputs a low-power AC power. Otherwise, the AC device connection terminal does not output an AC power (para. 0591).
Therefore, it is ensured that without adding an operation step, the power supply system is turned on when an AC electrical device is connected, and the power supply system is turned off when the AC electrical device is detached.
It would have been obvious for a person having ordinary skill in the art to modify the carrying device described by modified Gail by utilizing the detection device coupled to the switching device as described by Liu since it provides a desirable energy saving effect while also providing operational convenience to the user.
Regarding claim 11, modified Gail does not discloses the carrying device of the switching device wherein the switching device is automatically closable when the connection of a consumer to the connection device is detected.  
As discussed above, Liu teaches of configurations for detecting the device being powered by the power system and switching the electrical pathway therein to output the desired AC or DC power from the power system.  Such configuration would have included opening or closing the switch to the transformer device or inverter as taught by Liu (discussed above) to achieve the desired power form.
The power supply system is powered by the battery pack and the energy is restricted. If the control circuit on the power supply platform stays in a standby state and consumes power, the energy of the battery pack slowly becomes exhausted. In this case, first, energy sources are wasted, and second, a user may have no electricity to use when the user needs to use some, which affects the work of the user. However, if a component such as a start button is configured on the power supply system, for example, the power supply platform according to a conventional concept, every time when a user works, the user needs to turn on a switch of the power supply system 1 and a switch of the power tool, and further needs to turn off the switches every time the user finishes working. Therefore, operations are complex. The user may occasionally forget to turn off a switch, and the power of the battery pack may still get exhausted. In this embodiment, the trigger mechanism and the start switch are disposed in a linked manner, so that at the same time when the power supply system brings a desirable energy saving effect, operation convenience is provided to the user. Therefore, it is ensured that without adding an operation step, the power supply system is turned on when a power tool is connected to the adapter, and the power supply system is turned off when a power tool is detached from the adapter (para. [0799], [0826]).  The output interface detects a type of a connected plug to automatically output different values or different types of voltages, instead of selecting a working mode of an energy storage device by a using knob (para. [0701].  Specifically, the power supply system detects a type of a connected electrical device to automatically control the relays to be turned on or off, so as to implement that the battery pack outputs a voltage value corresponding to the type of the electrical device (para. [0275]).  A user only needs to connect the AC device 23-II to the AC device connection terminal to enable the AC device connection terminal to automatically detect a characteristic of the AC device, and correspondingly outputs DC working energy or AC working energy or does not output working energy. The operation is simple and direct (para. [0637]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Gail to further include structure and function to detect the device being powered and close or open the switch as needed based on the particular device power demand as taught by Liu since it would have provided an automatic selection of the power switch configuration accordingly, simplified operation of the system and saved energy.
Regarding claim 12, Gail discloses the carrying device as claimed in claim 1, but does not disclose at least one of the following further components is carried by the carrying frame:
-    a charging device for the energy store,
-    a photovoltaic device for charging the energy store,
-    a heating device for providing heat,
-    a cooling device for providing refrigeration,
-    a lighting device, and
-    a low-voltage connection device.
Liu teaches of a carrying device for a battery ([0008-0009]) that carries a charger ([0262-0263]). Liu further teaches that the charger can be used to charge a battery pack carried by the carrying device ([0546]).
It would have been obvious for a person having ordinary skill in the art at the time of the invention to modify the carrying device described by Gail by including the charger described by Liu in order to charge the battery pack carried by the carrying device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gail (DE4301508A1) in view of Liu et al. (EP 32704371A1), as applied to claim 1 above and further in view of Thiel et al. (US20160118634A1; hereinafter Thiel).
Regarding claim 3, Gail discloses the carrying device as claimed in claim 1, as set forth above. Gail further discloses a carrying device wherein the energy store (“the power supply part is expediently designed with an exchangeable battery”, page 2, paragraph 3) and the transformer device (“inverter can be installed in the power supply”, page 2, paragraph 5) form a structural unit (power supply part 5, page 3, paragraph 3) and are fastened jointly to the carrying frame (power supply part 5, page 3, paragraph 3, see figure).
Gail does not disclose a carrying device wherein the structural unit formed by the energy store and transformer device are attached in an exchangeable manner.
Thiel teaches of a carrying pouch for a battery pack. Thiel further teaches that the pouch comprises a pouch attachment ladder system (PALS) adapted to attach the pouch to a load-bearing platform ([0003]). Thiel teaches that this attachment system allows the pouch to be removed and replaced ([0017]).
It would have been obvious for a person having ordinary skill in the art before the time of the invention to modify the structural unit formed by the energy store and transformer device as described by Gail by utilizing the exchangeable PALS attachment method as described by Thiel in order to allow the structural unit to be removed and replaced.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gail (DE4301508A1) in view of Liu et al. (EP 32704371A1), as applied to claim 1 above and further in view of in view of Yoshinari et al. (US9391305B2; hereinafter Yoshinari).
Regarding claim 6, Gail discloses the carrying device as claimed in claim 1, as set forth above. Gail discloses that the carrying device has one shoulder strap (back strap 4, page 3, paragraph 2).
Gail does not disclose a carrying device with two shoulder straps.
Yoshinari teaches of a backpack-type power supply (Abstract) with two shoulder straps (Col. 4, Lines 20-34). Yoshinari further discloses that “distributing the weight of the case 5 efficiently on the shoulder belts 62 greatly reduces user fatigue” (Col. 4, Lines 20-34).
It would have been obvious for a person having ordinary skill in the art before the time of the invention to modify the carrying device for a power supply described by Gail by utilizing two straps as described by Yoshinari in order to distribute the weight efficiently and reduce user fatigue.
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Liu’s lengthy disclosure has very little to do with the claimed invention but fails to provide clear explanation as to how this is true.  	Furthermore, Liu is directed to power supply systems having a battery pack, transforming device and various designs and methodologies therein for selecting and outputting a desired power from the power system to various loads.  This appears to be reasonably relevant to the instant invention which likewise provides for similar components (battery pack, transforming device and switch for controlling power output from the power system as desired).
	Accordingly this argument is not persuasive.
	Applicant argues to Fig. 13-III that the switch device therein does not meet the functionality of claim 1 as the switch of claim 1 requires switching electrical connection between the energy store and the transformer device.  
	According to Liu the system therein is directed towards a power system which switches the power output from the system based on the desired output needed. Specifically, the power supply system detects a type of a connected electrical device to automatically control the relays to be turned on or off, so as to implement that the battery pack outputs a voltage value corresponding to the type of the electrical device (para. [0275]). Specifically, a switch is disposed between the battery pack and the output interface. The power supply system further includes an output voltage detection unit of the battery pack. The switch is turned on only when the output voltage detection unit detects that an output voltage of the battery pack is the same as a target voltage that the power supply system needs to output (para. [0276]).  
Liu further teaches that the control circuit includes a DC power supply circuit, an AC power supply circuit, and an electrical energy switch mechanism. When one of the DC power supply circuit and the AC power supply circuit supplies power externally, the electrical energy switch mechanism forbids the other to supply power externally (para. [0362]).
	Most notably, Liu explicitly teaches of a circuit principle used by the output selection module 80-II to implement switching between the output of DC electrical energy and the output of AC electrical energy is described below with reference to FIG. 12-II and FIG. 13-II (para. [0594]). And as discussed above, in the paragraphs following paragraph [0594], Liu teaches of providing a switch to connect/disconnect the electrical connection between the battery pack (energy store) and inverter (transformer device).
	Therefore, the Office maintains that it would have been obvious to modify the battery system of Gail, including both a battery pack and transformer device therein, to further include a switch between the battery pack and transformer device to switch the electrical connection between the battery pack and transformer device as taught by Liu since it would have provided as system for regulating and outputting a desired power from the system to a desired load.
	Thus for at least these reasons, the prior art rejections of record stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. Patent Application No. 2018/0323641) discloses a portable power supply system wherein an internal battery 205 and transformer device 203 are disposed and wherein the electrical path can be switched between the battery 205 and transformer device 203 depending on the tool being an AC power tool or DC power tool.  Velderman et al. (U.S. Patent Application No. 2016/0099575) discloses a portable power supply system including a battery pack, transforming device and various switching between the system components to produce a power output specific to the load being powered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725